731 N.W.2d 745 (2007)
J.W. HOBBS CORPORATION, Plaintiff-Appellant,
v.
REVENUE DIVISION, DEPARTMENT OF TREASURY, State of Michigan, Defendant-Appellee.
Docket No. 129688. COA No. 254069.
Supreme Court of Michigan.
May 30, 2007.
By order of July 21, 2006, the application for leave to appeal the September 1, 2005 judgment of the Court of Appeals was held in abeyance pending the decisions in International Home Foods, Inc./Lenox, Inc. v. Dep't of Treasury (Docket Nos. 130542-3). On order of the Court, the cases having been decided on January 5, 2007, 477 Mich. 983, 725 N.W.2d 458, amended 477 Mich. 1064, 728 N.W.2d 862 (2007), the application is again considered, and it is DENIED, because we are not *746 persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH, J., would grant leave to appeal.